Exhibit Management’s Discussion and Analysis of Financial Condition and Results of Operations: First Quarter 2008 May 13, 2008 Introduction The Management's Discussion and Analysis (MD&A) focuses on significant factors that affected Pan American Silver Corp.’s and its subsidiaries’ (“Pan American” or the “Company”) performance and such factors that may affect future performance.The MD&A for the first quarter ending March 31, 2008, and 2007, should be read in conjunction with the unaudited consolidated financial statements for the three months ended March 31, 2008 and 2007 and the related notes contained therein, which have been prepared in accordance with Canadian GAAP.In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2007, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F.All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 1 The “Results of Operations” section provides an analysis of Pan American’s Metal Production , Cash and Total Costs per Ounce for Silverand Financial Results for the First Quarter of 2008 Page 2 2 The “Liquidity and Capital Resources” section reviews our cash flow over the past quarter, describes our current liquidity and financial position Page 5 3 In the “Outlook” section, we update the status of Pan American’s development activities and our production forecasts over the balance of 2008 Page 6 4 The “Accounting Policies and Internal Controls” section identifies those accounting policies that have been adopted Page 7 Pan American was founded in 1994 with the specific intention of providing investors with the best vehicle to gain real exposure to silver prices.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines in Peru, Mexico and Bolivia. In addition, the Company is constructing a new silver mine in Argentina, expanding its Bolivian mine and exploring for new silver deposits throughout South America and Mexico. Management ’ s Discussion and Analysis 1 Results of Operations The first quarter of 2008 (“Q1 2008”) was an exceptional period for the metal markets in general and Pan American in particular. Average silver prices increased 24% compared to the fourth quarter of 2007 and by 32% compared to silver prices a year ago.Pan American achieved silver production of 4.5 million ounces in Q1 2008, an increase of 35% over Q1 2007 silver production.The prices for the by-product metals that the Company produces also rose sharply over the past year, with the exception of zinc prices, which decreased by 30%. On average, lead prices increased by 62%, copper prices by 31% and gold prices by 42%. By-product metal production, other than zinc, also increased significantly from production levels of a year ago.As a consequence of this growth in production combined with higher metal prices, the Company achieved record sales, record earnings and record cash flow in Q1 2008. Please refer to the “Financial & Operating Highlights” section of the Q1 press release dated May 13, 2008 for a detailed breakdown of each mine’s production data. · Metal Production Pan
